Title: From Susanna Boylston Adams Clark Treadway to Alexander Bryan Johnson, 9 January 1815
From: Treadway, Susanna Boylston Adams Clark
To: Johnson, Alexander Bryan



Quincy January 9th 1815.

Thanks to my Dear Brother, for his letter, and affectionate remembrance, which I received, last evening. You observe “it gives you more pleasure, to receive, an account of the actions of your friends, than to know their thoughts.” to you then I will recount my actions, and if you will favour me, with advice, upon any subject, I shall always feel grateful for it. I have been reading with great interest, the life of Cicero, by Middleton. it is finely written, and I know not any species of reading, more calculated, to yeild instruction, and at the same time afford amusement, than the lives of virtuous, and eminent men who have made, a conspicuous figure in the world, and it is not possible, to excite an affection for Cicero, without instilling, at the same time, a love for every thing that is laudable. As an orator, and a Statesman, I beleive he stands unrivalled, in the pages of history, and as a man of virtuous principles, and unblemished character, his name, has been handed down to posterity. but how melancholy was the end of this great man, who after all the services, he had rendered the Republic, was basely murdered. With the dissolution, of Roman liberty, and the decline of Roman taste, the excellency, of the oratorical art fell into decay. I shall here take the liberty, of making a short extract, from one of my Uncle John’s orations. he observes “At the arrival of letters in modern Europe, Eloquence together with her sister muses, awoke, and shook the poppies from her brow; but their torpor, still tingled, in her veins. In the interval, her voice was gone; her favourite languages, were extinct; her organs, were no longer, attuned to harmony; and her hearers, could no longer understand her speech; The theatres of her former triumph, were deserted; or filled with the Cablers of Sophistry; She shrunk intuitively  from the forum, for the last object, she remembered to have seen there, was the head of her darling Cicero, planted upon the rostrum.” My Uncle was a perfect idolizer of this great man, and I think, in point of talents, resembles him not a little, if you, my Dear Brother, have never read his Lectures, you have a pleasure still to come, which I almost Envy.
But I have wandered from my first intentions, and have been giving you my ideas, and opinions, as freely, as though we had been corresponding for years; but I know you will pardon it, and hope, I shall not be deemed intrusive.
To my Dear Sister, I shall write tomorrow. she must not be affronted, with me, for not answering her letter first.
Beleive me with every wish for your happiness, / affectionately your Sister

S B Adams.